DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-14 in the reply filed on 10/13/22 is acknowledged.
Applicant’s election of claims 1-14  in the reply filed on 10/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/22.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/01/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhlman et al. (US PGPub 2018/0242455, hereinafter referred to as “Kuhlman”).
Kuhlman discloses the semiconductor device as claimed.  See figures 1-5, and corresponding text, where Kuhlman teaches, in claim 1, a die attachment structure, comprising:
a) a base (202); 
b) a die (206) located above a first surface of the base (202); (figure 1-5; [0024-0027])
c) a first adhesive layer(208) located on a back surface of the die (202), wherein the die is pasted on the first surface of the base at least by the first adhesive layer (208); and (figure 1-5; [0024-0027])

d) a second adhesive layer (210) at least partially covering the sidewalls of the die (206).  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 2, wherein the first adhesive layer and the second adhesive layer are formed by different processes.  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 3, wherein the first adhesive layer and the second adhesive layer are different.  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 4, wherein the second adhesive layer is also located on the first surface of the base, and the die is pasted on the first surface of the base by the first adhesive layer and the second adhesive layer.  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 5, wherein the first surface of the base is flat.  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 6, wherein the first surface of the base comprises a groove structure, and the die is mounted in the groove structure.  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 7, wherein an upper surface of the die is higher than a top of the groove structure, and the upper surface of the die is opposite to the back surface of the die.  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 8, wherein a width of a bottom part of the groove structure is less than that of a top part of the groove structure.  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 9, wherein the first adhesive layer is formed by an adhesive-brushing process or sticking a die attach film (DAF) on the back surface of the die.  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 10, wherein the second adhesive layer is formed by an adhesive-dispensing process.  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 11, wherein the groove structure is formed by etching process or mechanically denting process.  (figure 1-5; [0024-0027])

Kuhlman teaches, in claim 12, wherein:
a) a height of the second adhesive layer crawling on the sidewalls of the die is not more than 90% of the thickness of the die; b) the direction of the second adhesive layer crawling on the sidewalls of the die extends from the back surface of the die to an upper surface of the die; and c) the upper surface of the die is opposite to the back surface of the die.  (figure 1-5; [0024-0027])


Allowable Subject Matter
Claims 12, 13, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        December 17, 2022